Exhibit 10.2

PROMISSORY NOTE

PAYCHECK PROTECTION PROGRAM

U.S. SMALL BUSINESS ADMINISTRATION

 

SBA Loan #

67812471-04

Date

04/14/2020

Loan Amount

$5,983,290.00

Interest Rate

1.00%

Operating Company

 

SBA Loan Name

Kura Sushi USA, Inc.

Borrower

Kura Sushi USA, Inc.

Lender

Bank of the West

 

1.

PROMISE TO PAY:

 

In return for the Loan, Borrower promises to pay to the order of Lender the
amount of five million nine hundred eighty-three thousand two hundred ninety and
no/100Dollars, interest on the unpaid principal balance, and all other amounts
required by this Note.

 

2.

DEFINITIONS:

 

“Amortization Commencement Date” means the date that is the six (6) month
anniversary of the date of initial disbursement on this Note.

 

“Deferral Period” means a period of six (6) months commencing with the date of
initial disbursement on this Note and ending on the day immediately preceding
the six (6) month anniversary of such date.

 

“Loan” means the loan evidenced by this Note.

 

“Loan Documents” means the documents related to this loan signed by Borrower.

 

“Maturity Date” shall mean the date that is the two year anniversary of the date
of initial disbursement on this Note.

 

“SBA” means the Small Business Administration, an Agency of the United States of
America.

 




 

--------------------------------------------------------------------------------

 

3.

PAYMENT TERMS:

 

Borrower must make all payments at the place Lender designates. The payment
terms for this Note

are:

 

The interest rate is 1.00% per annum, fixed for the term of the Note.

 

Principal and interest payments are deferred during the first six (6) months of
the term of this Note (the “Deferral Period”). Interest will continue to accrue
on the outstanding principal balance during the Deferral Period.

 

After proceeds of this Note have been expended by Borrower, but not sooner than
eight weeks after the date of initial disbursement on this Note, Borrower may
submit to Lender a request for forgiveness of the Loan. Borrower must submit all
documentation required by Lender to verify number of full-time equivalent
employees and pay rates, as well as the payments on eligible mortgage, lease,
and utility obligations, certifying that the documents are true and that
Borrower used the forgiveness amount to keep employees and make eligible
mortgage interest, rent, and utility payments. Lender will notify Borrower
within 60 days whether all or part of the requested forgiveness of the Loan has
been approved.

 

If the entire principal balance of this Note and accrued interest is not
forgiven before the end of the Deferral Period, then the principal balance
together with and all accrued and unpaid interest outstanding on the
Amortization Commencement Date shall be paid in eighteen (18) monthly payments,
commencing in the month immediately following the Amortization Commencement Date
and continuing each month thereafter until the Maturity Date; provided, however,
that the last monthly installment shall be on the Maturity Date and shall be in
an amount equal to all principal and accrued interest outstanding on the
Maturity Date. Monthly payments will be in an amount determined by the Lender to
be the amount necessary to fully amortize the principal and interest outstanding
on the Amortization Commencement Date over the remaining term of this Note.

 

Payment must be made on the fifth calendar day in the month it is due.

 

Lender will apply each installment payment first to pay interest accrued to the
day Lender receives payment, then bring principal current, then to pay any late
fees, and will apply any remaining balance to reduce principal.

 

Borrower may prepay this Note at any time without penalty. Borrower must:

 

 

a.

Give Lender written notice; and

 

 

b.

Pay all accrued interest.

 

All remaining principal and accrued interest is due and payable two (2) years
from the date of initial

disbursement.

 

Late Charge: If a payment on this Note is more than 10 days late, Lender may
charge Borrower a late fee of up to 5.00% of the unpaid portion of the regularly
scheduled payment.

 

4.

DEFAULT:

 

Borrower is in default under this Note if Borrower does not make a payment when
due under this Note, or if Borrower or Operating Company:

 

 

A.

Fails to do anything required by this Note and other Loan Documents;

 

B.

Defaults on any other loan with Lender;

 

C.

Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to           Lender or SBA;

 

--------------------------------------------------------------------------------

 

 

D.

Makes, or anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA;

 

E.

Defaults on any loan or agreement with another creditor, if Lender believes the
default may materially affect Borrower’s ability to pay this Note;

 

H.

Becomes the subject of a proceeding under any bankruptcy or insolvency law;

 

I.

Has a receiver or liquidator appointed for any part of their business or
property;

 

J.

Makes an assignment for the benefit of creditors;

 

K.

Has any adverse change in financial condition or business operation that Lender
believes may materially affect Borrower’s ability to pay this Note;

 

L.

Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender’s prior written consent; or

 

M.

Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower’s ability to pay this Note.

 

5.

LENDER’S RIGHTS IF THERE IS A DEFAULT:

 

Without notice or demand and without giving up any of its rights, Lender may:

 

 

A.

Require immediate payment of all amounts owing under this Note;

 

B.

Collect all amounts owing from Borrower; and

 

C.

File suit and obtain judgment.

 

6.

LENDER’S GENERAL POWERS:

 

Without notice and without Borrower’s consent, Lender may:

 

 

A.

Incur expenses to collect amounts due under this Note, enforce the terms of this
Note or any       other Loan Document. Among other things, the expenses may
include payments for reasonable attorney’s fees and costs. If Lender incurs such
expenses, it may demand immediate repayment   from Borrower or add the expenses
to the principal balance;

 

B.

Release anyone obligated to pay this Note;

 

C.

Take any action necessary to collect amounts owing on this Note.

 

7.

WHEN FEDERAL LAW APPLIES:

 

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.

 

8.

SUCCESSORS AND ASSIGNS

 

Under this Note, Borrower and Operating Company include the successors of each,
and Lender includes its successors and assigns.

 

9.

GENERAL PROVISIONS:

 

 

A.

All individuals and entities signing this Note are jointly and severally liable.

 

B.

Borrower waives all suretyship defenses.

 

C.

Borrower must sign all documents necessary at any time to comply with the Loan
Documents and to enable Lender to acquire, perfect, or maintain Lender’s liens
on Collateral.

 

D.

Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.

 

E.

Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms     of this Note.

 

F.

If any part of this Note is unenforceable, all other parts remain in effect.

 

--------------------------------------------------------------------------------

 

 

G.

To the extent allowed by law, Borrower waives all demands and notices in
connection with this

Note, including presentment, demand, protest, and notice of dishonor. Borrower
also waives any defenses based upon any claim that Lender did not obtain any
guarantee; did not obtain,          perfect, or maintain a lien upon Collateral;
impaired Collateral; or did not obtain the fair market value of Collateral at a
sale.

 

10.

STATE-SPECIFIC PROVISIONS: If Borrower is located in any of the following
states, the clause                  indicated for such state is incorporated
herein:

 

MISSOURI.

 

Oral or unexecuted agreements or commitments to loan money, extend credit or to
forbear from enforcing repayment of a debt including promises to extend or renew
such debt are not enforceable, regardless of the legal theory upon which it is
based that is in any way related to the credit agreement. To protect you
(Borrowers(s)) and us (Creditor) from misunderstanding or disappointment, any
agreements we reach covering such matters are contained in this writing, which
is the complete and exclusive statement of the agreement between us, except as
we may later agree in writing to modify it.

 

OREGON.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY,
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY BORROWER'S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY AN AUTHORIZED REPRESENTATIVE OF
LENDER TO BE ENFORCEABLE.

 

WASHINGTON.

 

Oral agreements or oral commitments to loan money, extend credit, or to forbear
from enforcing repayment of a debt are not enforceable under Washington law

 

WISCONSIN.

 

Each Borrower who is married represents that this obligation is incurred in the
interest of his or her marriage or family.

 

11.

BORROWER’S NAME(S) AND SIGNATURE(S):

 

By signing below, each individual or entity becomes obligated under this Note as
Borrower.

 

/s/ Koji Shinohara

 

4/14/2020

 

 

 

Date

 

 

Signature of Authorized Representative of Applicant

 

CFO

 

 

 

 

Title

 

 

 

 

 

 